DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-19 are pending:
		Claims 1-19 are rejected. 
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “step 228C in which the RFM 110…is added or introduced to an anaerobic digester system” as described in ¶24 of the specification; the figures show the stream to 228C comes from the settling operation, not the RMF.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8-9 are objected to for the following informalities:
	Claims 8-9 recite “in an aerobic processes” in lines 1-2 of claim 8 and “in an anaerobic processes” in lines 1-2 of claim 9, consider rephrasing to –in an aerobic process – and – in an anaerobic process – or similar to provide clarity. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9, 15-16 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 recite “wherein the resultant FOG mixture (“RFM”) is bio-reactive in an aerobic processes” in lines 1-2 of claim 8 and “wherein the resultant FOG mixture (“RFM”) is bio-reactive in an anaerobic processes” in lines 1-2 of claim 9. It is not clear if the claims are directed to a step of reacting or a characteristic of the RFM. In interest of advancing prosecution, it is interpreted that the claims is directed to a step of reacting. 
Claims 15-16 recite “complete reduction of the RFM is achieved in five to ten days in a static desk bench-top reactor” in line 3 of claims 15 & 16, it is not clear if this limitation is a step in the process requiring the RMF to be treated in a bench-top reactor or a characteristic of the RFM (that the RFM would be completely degraded if placed in a static bench-top reactor). In interest of advancing prosecution, it is interpreted that the claims are directed to a step in the process.
Claim 19 recites “large quantities” in line 3. This term renders the claim indefinite because said term “large quantities” is a relative term. Additionally, the specification does not provide a standard for ascertaining the requisite degree of large quantities and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 15-16 recite “complete oxidation of the RFM is achieved…in a static desk bench-top reactor” in lines 2-3 of claims 15 & 16, a step requiring complete oxidation of RFM does not further limit the claims because said step would eliminate GFDM (which is a part of RFM) and there would be no GFDM to send to anoxic reactor.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8-10, 13 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (USPN 6,558,550) in view of Hiatt (USPN 6,426,004) and by evidence of Karlsson (EP 0 378 521) and by evidence of Mathiesen (WO 89/00548).
	Regarding claim 1, Kelly teaches method (“process…for the treatment…”) (see Entire Abstract) for denitrification of a substance having nitrate (NO₃-) molecules therein (wastewater is an example of a substance having nitrate) (see Entire Abstract & C4/L25-30), the method comprising the steps of: 
	a) collecting (“holding tanks by a septage truck”) (see C5/L5-10) waste organic material having fats, oils and grease (“FOG”) (“treatment of septage…grease trap waste”) (see Abstract, lines 1-3) therein; 
	b) separating (“collected waste is transferred…into septage screening box”) (see C5/L5-15) the FOG from the collected waste organic material (see Fig. 1A, processes 100 and 102); 
	c) mixing a saponific reagent (“an alkali substance such as lime”) (see C3/L39-45) with the FOG thereby initiating a saponification reaction (by evidence of Karlsson, hydrated lime (also known as calcium hydroxide) will initiate a saponification reaction (“alkaline hydrolysis”), see Karlsson, C3/L1-10) to hydrolyze the FOG to fatty acid and forming a resultant FOG mixture 
	d) mixing the GFDM (inherently produced in equalization tank 139 in Fig. 1B) with the substance (“wastewater is recycled within the biological treatment reactors”) (see C10/L32-40) in an anoxic environment (“anoxic”) (see C4/L15-22) wherein bacteria (“microbial populations”) (see C9/L28-33) use oxygen from the nitrate (NO₃-) molecules to breakdown the GFDM thereby producing nitrogen gas (“in the anoxic process, anaerobic organisms convert the nitrate nitrogen into nitrogen gas”) (see C4/L25-30).  
	Kelly does not explicitly teach heterotrophic bacteria in said anoxic environment. 
	In a related field of endeavor, Hiatt teaches a wastewater treatment method (see Entire Abstract) wherein during the anoxic period the heterotrophic bacteria consume organic carbon (see C7/L17-22). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the anoxic step of Kelly by incorporating heterotrophic bacteria during said anoxic step as taught by Hiatt because said heterotrophic bacteria is a known microbial organism suitable for anoxic environments (Hiatt, see C7/L17-25 & C7/L29-33) therefore one of ordinary skill in the art would have had an expectation of success by incorporating heterotrophic bacteria. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 5, Kelly and Hiatt teach the method of claim 1, wherein the step of mixing a saponific reagent with the FOG is achieved in a reactor with batch dosing of the saponific 
	Regarding claim 6, Kelly and Hiatt teach the method of claim 1.
	While the combination of references does not teach the step of mixing a saponific reagent with the FOG is achieved in a reactor with continual dosing of the saponific reagent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the step of mixing a saponific reagent of Kelly by performing continual dosing of the saponific reagent because continuous dosing will result in feeding without interruptions therefore providing continuous mixing. In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.). MPEP §2144.04
	Regarding claim 8, Kelly and Hiatt teach the method of claim 1, wherein the resultant FOG mixture (“RFM”) is bio-reactive in an aerobic processes (“biological treatment…includes both aerobic and anoxic processes”) (Kelly, see C4/L17-23).
	Regarding claim 9, Kelly and Hiatt teach the method of claim 1, wherein the resultant FOG mixture (“RFM”) is bio-reactive in an anaerobic processes (“anaerobic tanks”) (Kelly, see C9/L20-25).
	Regarding claim 10, Kelly and Hiatt teach the method of claim 1, wherein the resultant FOG mixture (“RFM”) comprises a layer of the glycerol fraction derived mixture (“GFDM”) disposed between a comparatively lighter layer of the fatty acid mixture (“FAM”) with respect to the GFDM, and a comparatively heavier layer of the FAM with respect to the GFDM (the layers will inherently form in the equalization tank of Kelly because the use of saponific reagents (lime or calcium hydroxide) will result in the same break down of layers).

	Regarding claim 17, Kelly and Hiatt teach the method of claim 1, wherein the fatty acid mixture (“FAM”) is introduced into a digester (“anaerobic tanks”) (Kelly, see C9/L20-25).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (USPN 6,558,550) in view of Hiatt (USPN 6,426,004) and by evidence of Karlsson (EP 0 378 521) by evidence of Mathiesen (WO 89/00548) and by evidence of Manning (WO 2016/005771).
	Regarding claim 14, Kelly and Hiatt teach the method of claim 1.
	Kelly teaches that lime is added While the combination of references does not explicitly teach that ninety percent (90%) to ninety-nine percent (99%) of the FOG dissolves into the resultant FOG mixture (“RFM”) with the balance remaining as near-solid FOG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the resultant mixture of Kelly by adjusting  the pH, M-alkalinity and subsequent temperature such that 90-99% FOG dissolves into the resultant mixture with a balance remaining near-solid FOG because it allows the rate of hydrolysis to be optimized and because hydrolysis can be allowed to run to completion or halted to create a mixture (Manning, see pg. 4, lines 4-15 & pg. 5, lines 10-16). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is known that sufficient lime is added to septage (FOG) in order to bind up said FOG (Kelly, see C3/L42-55).  


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (USPN 6,558,550) in view of Hiatt (USPN 6,426,004) and by evidence of Karlsson (EP 0 378 521) by evidence of Mathiesen (WO 89/00548) and by evidence of Kotelko (CA 2710201). 
	Regarding claim 19, Kelly and Hiatt teach the method of claim 1, further including a step in which the resultant FOG mixture (“RFM”) is introduced into an anaerobic digester system  (“anaerobic tanks”) (Kelly, see C9/L20-25) where it breaks down thereby producing large quantities of methane on a gram of methane per gram of RFM basis (“producing large quantities of methane…” will inherently occur since there is an anaerobic process by evidence of Kotelko, see Kotelko, Fig. 7 biogas 743 (methane) from anaerobic bio-digester 702). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (USPN 6,558,550) in view of Hiatt (USPN 6,426,004) and further in view of Protein Matrix (NPL document – attached), by evidence of Karlsson (EP 0 378 521) and by evidence of Mathiesen (WO 89/00548) and by evidence of Manning (WO 2016/005771).
	Regarding claim 2, Kelly and Hiatt teach the method of claim 1.
	The combination of references does not teach the saponific reagent is a plant-based, biodegradable degreaser.  
	In a related field of endeavor, Protein Matrix teaches a plant based biodegradable degreaser (see pg. 1 of NPL attached). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the saponific reagent of Kelly by incorporating the plant based biodegradable degreaser of Protein Matrix because said degreaser is cost-effective, environmentally-benign and more powerful than toxic chemicals (Protein Matrix, see pg. 1 of NPL attached) and because it is obvious to combine an alkaline with a hydrolytic reagent (Manning, see Fig. 1, 18, 24, 26). 

	Regarding claim 4, Kelly, Hiatt and Protein Matrix teach the method of claim 2, wherein the resultant FOG mixture (“RFM”) is a flowable liquid byproduct (“the liquid is then pumped” thereby suggesting a flowable liquid) (Kelly, see C4/L15-20).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (USPN 6,558,550) in view of Hiatt (USPN 6,426,004) and by evidence of Karlsson (EP 0 378 521), by evidence of Mathiesen (WO 89/00548) and by evidence of Proano (NPL – attached).
	Regarding claim 7, Kelly and Hiatt teach the method of claim 1, wherein the fatty acid mixture (“FAM”) comprises a fatty acid salt mixture (the fatty acid salt will inherently form in presence of the lime (calcium hydroxide) of Kelly to form a calcium salt of fatty acids by evidence of Proano, see Proano, C1/L5-22). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (USPN 6,558,550) in view of Hiatt (USPN 6,426,004) and further in view of Manning (WO 2016/005771) by evidence of Karlsson (EP 0 378 521) and by evidence of Mathiesen (WO 89/00548).
	Regarding claim 11, Kelly and Hiatt teach the method of claim 1.
	The combination of references does not teach wherein the step of mixing a saponific reagent with the FOG includes dosing of the reagent together with a hydroxide for ongoing pH adjustment.  
	In a related field of endeavor, Manning teaches the step of mixing a saponific reagent with the FOG includes dosing of the reagent together with a hydroxide for ongoing pH adjustment (see Fig. 1 of FOG treatment 18 wherein pH is corrected at the same time the hydrolytic reagents are 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the step of mixing a saponific reagent of Kelly by dosing a saponific reagent (hydrolytic reagent) together with a hydroxide for pH adjustment as taught by Manning because it is desirable to correct pH for maximizing the rate of FOG hydrolysis (Manning, see pg. 14, lines 4-9; Kelly, “treatment…grease trap waste”, see Abstract, lines 1-3). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (USPN 6,558,550) in view of Hiatt (USPN 6,426,004) in view of Manning (WO 2016/005771) and further in view of Denney (US 2007/0175825) by evidence of Karlsson (EP 0 378 521) and by evidence of Mathiesen (WO 89/00548).
	Regarding claim 12, Kelly, Hiatt and Manning teach the method of claim 11.
	The combination of references does not teach the hydroxide comprises Potassium Hydroxide (KOH).  
	In a related field of endeavor, Denney teaches a system for treating biomaterial waste streams (see Entire Abstract) comprising hydroxide such as potassium (see ¶149). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace sodium hydroxide of Kelly (as modified by Manning) with the potassium hydroxide of Denney because the simple substitution of one known sodium hydroxide means with another known potassium hydroxide means is obvious and will result in a suitable base for pH treatment (Denney, see ¶149) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (USPN 6,558,550) in view of Hiatt (USPN 6,426,004) and further in view of Green (US 2018/0118598)  by evidence of Karlsson (EP 0 378 521), by evidence of Mathiesen (WO 89/00548), by evidence of Wang (CN 105923795) and by evidence of Manning (WO 2016/005771).
	Regarding claim 15, Kelly and Hiatt teach the method of claim 1, wherein the resultant FOG mixture (“RFM”) continues to break down in aerobic systems (“biological treatment…includes both aerobic and anoxic processes”) (Kelly, see C4/L17-23).
	The combination of references does not teach complete oxidation of the RFM is achieved in five to ten days in a static desk bench-top reactor.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the aerobic process of Kelly by adjusting reactor retention time such that RFM is completely oxidized in 5-10 days because RFM would have more time to interact longer with oxidizing bacteria; additionally, optimization control for denitrification efficiency can occur within 5-90 days by evidence Wang.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, it is known that biological treatment processes require a minimum of 12 hours retention time (Kelly, see C9/L10-17).
	In a related field of endeavor, Green teaches a system for treating wastewater (see Entire Abstract) comprising a static desk bench-top reactor (“bench scale SBR”) (see ¶208). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method (comprising the bench scale SBR) of Green by incorporating the method of Kelly because said method or process provides low impact on environment while being cost effective (Kelly, see C2/L62-67).
	Regarding claim 16, Kelly and Hiatt teach the method of claim 1, wherein the resultant FOG mixture (“RFM”) continues to break down in anaerobic systems (“anaerobic tanks”) (Kelly, see C9/L20-25).
	The combination of references does not teach complete reduction of the RFM is achieved in five to ten days in a static desk bench-top reactor.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the anaerobic process of Kelly by adjusting reactor retention time such that RFM is completely oxidized in 5-10 days because RFM would have more time to interact longer with oxidizing bacteria; additionally, optimization control for denitrification efficiency can occur within 5-90 days by evidence Wang. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, it is known that biological treatment processes require a minimum of 12 hours retention time (Kelly, see C9/L10-17).
	In a related field of endeavor, Green teaches a system for treating wastewater (see Entire Abstract) a static desk bench-top reactor (“bench scale SBR”) (see ¶208). 
	Abstract) comprising a static desk bench-top reactor (“bench scale SBR”) (see ¶208). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method (comprising the bench scale SBR) of Green by incorporating the method of Kelly because said method or process provides low impact on environment while being cost effective (Kelly, see C2/L62-67).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (USPN 6,558,550) in view of Hiatt (USPN 6,426,004) and further in view of Kotelko (CA 2710201), by evidence of Karlsson (EP 0 378 521) and by evidence of Mathiesen (WO 89/00548).
	Regarding claim 18, Kelly and Hiatt teach the method of claim 17.
	The combination of references does not teach the step of collecting FOG includes receiving the fatty acid mixture (“FAM”) that passes through the digester.
	In a related field of endeavor, Kotelko teaches a bio-digestion facility (see Entire Abstract) comprising the step of collecting FOG includes receiving the fatty acid mixture (“FAM”) that passes through the digester (see Fig. 7, anaerobic bio-digester 702 produces bio-digestate 787 recycled to organic waste generator 712 (collecting step)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kelly by incorporating the step of collecting FOG includes receiving the fatty acid mixture (bio-digestate) that passes through the digester as taught by Kotelko because bio-digestate (recycled fatty acid mixture) provides readily available and inexpensive nutrient supplements (Kotelko, see ¶97) and said nutrients are useful for organisms (Kotelko, see ¶70; Kelly, see C4/L17-22) and can reduce contaminants that need to be disposed of as waste (Kotelko, see ¶70).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yum (US 2003/0178364), Ducoste (NPL document – attached), Standard Hydrated Lime (NPL document – attached) and Lan (CN 105838609). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778
                                                                                                                                                                                                        /CLAIRE A NORRIS/Primary Examiner, Art Unit 1778